Citation Nr: 0021352	
Decision Date: 08/14/00    Archive Date: 08/23/00

DOCKET NO.  99-05 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an increased rating for service-connected 
blepharitis, currently evaluated as 0 percent disabling.

3.  Entitlement to a separate evaluation of 10 percent based 
on multiple noncompensable service connected disabilities in 
accordance with the criteria of 38 C.F.R. § 3.324 (1999).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel
INTRODUCTION

The appellant had active duty service from November 1965 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied claims of entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and amebic dysentery, and denied claims of entitlement to 
increased ratings for service-connected blepharitis and 
malaria, with both disorders evaluated as 0 percent disabling 
(noncompensable).  The RO also denied a claim of entitlement 
to a separate evaluation of 10 percent based on multiple 
noncompensable service connected disabilities in accordance 
with the criteria of 38 C.F.R. § 3.324.  The veteran has 
appealed only the denials of service connection for PTSD, an 
increased rating for blepharitis, and entitlement to a 
separate evaluation of 10 percent based on multiple 
noncompensable service connected disabilities.


FINDINGS OF FACT

1.   The claims file does not contain competent medical 
evidence showing that the veteran has PTSD.

2.  The veteran's blepharitis is minimally active; the 
evidence does not show that his blepharitis is productive of 
any impairment of visual acuity or field loss, pain, rest 
requirements or episodic incapacity.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999).

2.  The criteria for a 10 percent evaluation for service-
connected blepharitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.84a, Diagnostic Code 
6018 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has PTSD as a result of combat 
during his service in Vietnam.  

The claims file includes the veteran's discharge (DD Form 
214) which shows that his awards include the Combat 
Infantryman Badge, the Vietnam Campaign Medal and the Vietnam 
Service Medal.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(1999). 

However, the threshold question to be answered with respect 
to any claim for VA benefits is whether the veteran has 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded; 
that is, a claim which is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(1997).

The veteran's service medical records show that he was 
administratively separated  with a diagnosis of chronic mild 
passive aggressive personality EPTS (existed prior to 
service).  

A VA psychiatric examination report, dated in November 1969, 
notes that there was no psychiatric illness, and that a 
passive-aggressive personality was not found.

A VA PTSD examination report, dated in January 1998, contains 
an Axis I diagnosis of cannabis abuse.  The examiner stated 
that the veteran's Mississippi Scale was similar to those 
obtained by veterans with legitimate PTSD.  However, the 
examiner indicated that the veteran did not have diagnosable 
PTSD.

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed.Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the veteran's claim must be denied 
because he has not provided a medical opinion to substantiate 
his claim that he has PTSD.  Accordingly, as no competent 
evidence has been presented that the veteran currently has 
PTSD, his claim must be denied as not well grounded.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.303, 3.304(f). 

The Board has considered the veteran's statements indicating 
that he has PTSD as a result of his service.  The Board has 
also considered a lay statement, submitted by the veteran's 
wife, received in June 1999, to the effect that the veteran's 
behavior includes extreme anger, an inability to hold a job, 
nightmares, sleep difficulties and social withdrawal.  
However, while the lay statement and the veteran's statements 
represent evidence of his symptoms, his statements, and the 
lay statement, are not competent evidence of a diagnosis.  
Savage v. Gober, 10 Vet. App. 488  (1997).  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty, lay testimony is not competent to prove a 
matter requiring medical expertise, such as an opinion as to 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for PTSD must be denied as not well grounded. 

In reaching this decision, the Board has noted that the 
veteran has received the Combat Infantryman Badge.  He is 
therefore deemed to have participated in combat and is 
eligible for the special considerations afforded to combat 
veterans.  38 U.S.C.A. § 1154 (West 1991); 38 C.F.R. 
§ 3.304(d) (1999).  However, he has not submitted competent 
evidence showing that he has PTSD, and the Board has 
determined that his claim is not well grounded.  In such 
cases, the Court has held that 38 U.S.C.A. § 1154 (West 1991) 
does not alter the fundamental requirements of a well 
grounded claim.  Libertine v. Brown, 9 Vet. App. 521 (1996).  
Accordingly, without a well grounded claim, 38 U.S.C.A. § 
1154 is not for consideration.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for the claimed disability.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).


II.  Increased Rating

The Board finds that the veteran's claim for an increased 
evaluation for his service-connected blepharitis is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.   Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the evidence of record, the Board 
finds that this evidence allows for a proper review of the 
veteran's claim and that no useful purpose would be served by 
remanding the veteran's claim for further development. 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1999).

A review of the veteran's substantive appeal shows that he 
argues that a compensable evaluation is warranted for his 
blepharitis because he has constantly inflamed eyelids, and 
his eyes are watery with persistent overflow of tears.   He 
states that he can only drive during the day due to his 
disability.

The veteran's blepharitis has been evaluated as 
noncompensable (0 percent) disabling.  The veteran's 
blepharitis appears to be most analogous to conjunctivitis, 
chronic, other, which is rated under 38 C.F.R. § 4.84a, 
Diagnostic Code (DC) 6018.  See 38 C.F.R. § 4.20 (1999); see 
also Lendenmann v. Principi, 3 Vet. App. 345 (1992); Pernorio 
v. Derwinski, 2 Vet. App. 625 (1992).  The Board notes that 
blepharitis is defined as an inflammation of the eyelids.  
See Beaty v. Brown, 6 Vet. App. 532, 535 (1994) (quoting 
Webster's Medical Dictionary at 80 (1986)).  

Under DC 6018, where there is an active process with 
objective symptoms, a 10 percent disability evaluation is 
warranted.  Where the condition is considered to be healed, 
the residuals are to be rated and where there are no 
residuals, a noncompensable disability evaluation is 
applicable.

The veteran's service medical records show that he received 
periodic treatment for eye problems, and that his diagnoses 
included acute conjunctivitis, chronic dacryocystitis, and 
recurrent hordeola, left eyelid.  His separation examination 
report, dated in May 1969, notes a history of inflammation of 
the eyes, dacrocystitis and cellulitis.  However, an 
opthalmology consultation revealed no diagnosis.

As for the post-service medical evidence, a VA examination 
report, dated in November 1969, shows that the veteran was 
diagnosed with mild seborrheic blepharitis.  

A VA eye examination report, dated in February 1998, shows 
that the veteran complained of decreasing vision in both 
eyes.  His uncorrected vision at distance was 20:400 (right 
eye) and 20:200 (left eye).  Near uncorrected vision was 
20:25, bilaterally.  The best corrected vision was 20:20, 
bilaterally.  The lens had an early cataract, 1+ on a scale 
of 1 to 4.  There was a slightly asymmetric cup to disk 
ratio.  The patient also had a few drusen, and a melanotic 
CHRPE (congenital hypertrophy of the retinal pigment 
epithelium) in the right eye.  The diagnoses noted 
presurgical cataracts, both eyes, slight disk asymmetry, 
refractive error, blepharitis and probable macular dystrophy.  
Of particular note, the blepharitis diagnosis indicated that 
there were some findings of minimal blepharitis at the time 
of the examination, and a scurf on the eyelid.  The veteran 
was given instructions for eyelid hygiene and a prescription 
for Polysporin ophthalmic ointment.  The examiner stated that 
the veteran's blepharitis looked "like routine blepharitis 
with any unassociated attendant problems." 

The Board finds that the February 1998 VA eye examination 
report could be read to indicate that the veteran's 
blepharitis is an active disease with objective symptoms.  
The veteran was noted to have a scurf on his eyelid, and the 
portion of the diagnosis pertaining to blepharitis shows that 
he was provided with a prescription for his symptoms.  Based 
on the foregoing, the Board finds that, resolving all doubt 
in the veteran's favor, that his service-connected 
blepharitis currently warrants a 10 percent rating under DC 
6018.  In other words, the pertinent evidence is in a state 
of equipoise as to the question of whether a 10 percent 
rating is warranted for the veteran's blepharitis.  Under 
such circumstances, the benefit of the doubt is awarded to 
the veteran.  38 U.S.C.A. § 5107(b).  

The maximum rating allowed under DC 6018 is 10 percent.  The 
Board further finds that a rating in excess of 10 percent 
under any other potentially applicable diagnostic code is not 
warranted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this regard, under 38 C.F.R. 4.84a, DC 6031, the rating 
schedule provides that dacryocystitis is to be rated as 
epiphora.  Under 38 C.F.R. 4.84a, DC 6025, bilateral epiphora 
(interference with the lacrimal duct from any cause) warrants 
a 20 percent evaluation.  38 C.F.R. 4.84a, DC 6025.  
Furthermore, under 38 C.F.R. § 4.118, DC 7806, a 30 percent 
rating is warranted for eczema with exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  Here, there is no current evidence of dacryocystitis, 
bilateral epiphora or exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  Finally, the 
Board notes that under 38 C.F.R. § 4.84a, DC 6009, an eye, 
injury of, unhealed, warrants a minimum 10 percent rating 
when there is active pathology.  Ratings in excess of 10 
percent are possible based on the extent to which the 
disorder is productive of impairment of visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity.  
In this case, the veteran is shown to have decreased visual 
acuity.  However, he is also shown to have (nonservice-
connected) presurgical cataracts, both eyes, slight disk 
asymmetry, refractive error and probable macular dystrophy.  
Furthermore, the claims file does not contain a competent 
opinion indicating that the veteran's visual acuity is 
affected by his blepharitis.  Accordingly, there is no 
medical evidence to show that the veteran's decreased vision 
is caused by his blepharitis, and rating his blepharitis 
under any of the Diagnostic Codes pertaining to loss of 
visual acuity is not appropriate.

Based on the foregoing, the Board concludes that the 
veteran's blepharitis is manifested by symptomatology that 
approximates, or more nearly approximates, the criteria for 
an evaluation of 10 percent under DC 6018.  See 38 C.F.R. 
§ 4.7. 


III.  Multiple, Noncompensable Service-Connected Disabilities

The veteran argues that he is entitled to a 10 percent rating 
for multiple noncompensable service-connected disabilities.  
In particular, he argues that he cannot drive at night due to 
his service-connected blepharitis.

Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character as 
clearly to interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  See 38 C.F.R. § 3.324 (1999). 

The consideration of the benefits of § 3.324 is predicated on 
the existence solely of noncompensable service-connected 
disabilities.  The existence of at least one compensable 
service-connected disability renders this issue moot.  Butts 
v. Brown, 5 Vet. App. 532, 541 (1993).  In this case, the 
veteran's only service-connected disabilities are malaria and 
blepharitis.  Given the Board's finding that the criteria for 
a 10 percent schedular rating for blepharitis have been met 
(as discussed in part II, supra, of this decision), the claim 
for a 10 percent rating for multiple noncompensable service-
connected disabilities is moot, and the claim is therefore 
dismissed.




ORDER

Service connection for PTSD is denied.

A rating of 10 percent for blepharitis is granted, subject to 
provisions governing the payment of monetary benefits.

The claim for a 10 percent rating for multiple noncompensable 
service-connected disabilities is dismissed as moot.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

